DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita [U.S. Pub. No. 2011/0102124] in view of Yosui [WO 2015/005161] and Nogi et al. [U.S. Pub. No. 2013/0214888].
Regarding Claim 1, Matsushita shows a multilayer substrate (Fig. 6) comprising: 
a laminated body (12) including a plurality of insulating base materials (16d-16j) having resin that are laminated together (Paragraph [0049]), the laminated body including a first main surface (bottom surface of element 16j) and a second main surface (top surface of element 16d) that are opposed to each other in a lamination direction of the insulating base materials (see Fig. 6); 
a first external electrode (14b or b37) and a second external electrode (14a or b27) that are provided on the first main surface (see Fig. 6, elements 14b/b37 and 14a/b27 are provided on the bottom surface of element 16j through element 16k); and 
at least three coil conductors (120c, 118c, 22, 118a) that are respectively patterned on a plurality of different surfaces of the first main surface (120c patterned on element 16j indirectly on bottom surface of element 16j), the second main surface (22 patterned on element 16d), and laminated interfaces (118c on element 16i, 118a on element 16e) of the plurality of insulating base materials (see Fig. 6) and that are arranged in the lamination direction (see Fig. 6), the at least three coil conductors including a first coil conductor (120c) and a second coil conductor (118c), the at least three coil conductors being connected in series between the first external electrode and the second external electrode (see Fig. 6, elements 120c, 118c, 22, are clearly connected in series between elements 14b/b37 and 14a/b27); wherein
the second coil conductor (118c) each includes at least three linear patterns connected together (see Fig. 6, element 118c includes at least three linear patterns connected together, Paragraph [0067]);
a surface of the plurality of different surfaces at which another coil conductor (22 or 118a) is provided is not interposed between two surfaces of the plurality of different surfaces at which the first coil conductor and the second coil conductor are provided, respectively (see Fig. 6, element 22 or 118a is not interposed between two surfaces of the plurality of different surfaces at which elements 120c and 118c are provided); and 
the first coil conductor (120c) and the second coil conductor (118c) are directly connected to the first external electrode and the second external electrode, respectively, without another coil 46conductor interposed therebetween (see Fig. 6, elements 120c, 118c are directly connected to elements 14b/b37 and 14a/b27 without element 22 or 118c interposed therebetween).  
Matsushita does not explicitly disclose the first coil conductor includes at least three linear patterns connected together.
However, Matsushita in Paragraph [0067] discloses that coil electrode 120 (120c is part of coil electrode 120) can be ¾ turns or any suitable number of turns. Therefore, having the first coil conductor (120c) includes at least three linear patterns connected together would have been an obvious design choice based on intended and/or environmental use in order to obtain increase inductance values as desired by design requirements (Paragraph [0067]).
Matsushita does not explicitly disclose a plurality of insulating base materials having thermoplasticity that are laminated together.
Yosui shows an electronic component (Figs. 8A-11C) teaching and suggesting a plurality of insulating base materials (16a-16e) having thermoplasticity that are laminated together (see English translation, elements 16a-16e is made of liquid crystal polymer).
In addition, Yosui also shows the first coil conductor (18) and the second coil conductor (20) includes at least three linear patterns (22a-22c, 26a-26c) connected together (see Fig. 2 or Figs. 8A-11C).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil conductor includes at least three linear patterns connected together and a plurality of insulating base materials having thermoplasticity that are laminated together as taught by Yosui for the device as disclosed by Matsushita to increase inductance values and achieve desirable insulation properties such as flexibility, good moldability, good heat/thermal resistance, and high mechanical strength to facilitate insulation while obtaining desirable operating characteristics such as excellent passing characteristics and Q value (see English translation).
Furthermore, Nogi et al. shows a laminated inductor (Fig. 2, Fig. 8, or Fig. 11) teaching and suggesting the first coil conductor (14b62, 34b62, or 44b62) and the second coil conductor (14b51, 34b51, 44b51) includes at least three linear patterns (see Fig. 2, Fig. 8, or Fig. 11) connected together (see Fig. 2, Fig. 8, or Fig. 11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil conductor includes at least three linear patterns connected together as taught by Nogi et al. for the device as disclosed by Matsushita in view of Yosui to achieve high inductance from increasing length (Paragraph [0038]).
Regarding Claim 2, Matsushita shows one of the two surfaces at which the first coil conductor (120c) and the second coil conductor (118c) are provided, respectively, is a surface having a smallest distance to the first main surface or the second main surface in the lamination direction among the plurality of different surfaces (see Fig. 6, one of the two surfaces at which element 120c and element 118c are provided is a surface having a smallest distance to the bottom surface of element 16j or top surface of element 16d in the lamination direction among the plurality of different surfaces) or a surface having a distance of zero and coinciding with the first main surface or the second main surface (see Fig. 6, one of the two surfaces at which element 120c and element 118c are provided is a surface having a distance zero and coinciding with bottom surface of element 16j or top surface of element 16d). 
Regarding Claim 4, Matsushita shows a coil conductor (22) provided on a surface having a largest distance from the one of the two surfaces in the lamination direction among the plurality of different surfaces is a third coil conductor (22, see Fig. 6, element 22 provided on a surface having a largest distance from the one of the two surfaces in the lamination direction among the plurality of different surfaces); 
a connection path from the first coil conductor to the third coil conductor reaches the third coil conductor without returning on a way to the surface at which the first coil conductor is provided (see Fig. 6, a connection path from element 120c to element 22 reaches element 22 without returning on a way to the surface at which element 120c is provided); and 
a connection path from the third coil conductor to the second coil conductor reaches the second coil conductor without returning on a way to the surface at which the third coil conductor is provided (see Fig. 6, a connection path from element 22 to element 118c reaches element 118c without returning on a way to the surface at which element 22 is provided).  
Regarding Claim 5, Matsushita shows the one of the two surfaces is a surface having a smallest distance to the first main surface in the lamination direction (see Fig. 6, bottom surface of element 16j is a surface having a smallest distance to the bottom surface of element 16j in the lamination direction) or a surface having a distance of zero and coinciding with the first main surface (see Fig. 6, bottom surface of element 16j is a surface having a distance of zero and coinciding with the bottom surface of element 16j); 
one of the first external electrode (14b or b37) and the second external electrode (14a or b27) and one of the first coil conductor (120c) and the second coil conductor (118c) are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the surface at which the 48one coil conductor is provided (see Fig. 6, one of element 14b or b37 and element 14a or b27 and one of element 120c and element 118c are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the surface at which the 48one coil conductor is provided);
the other of the first external electrode (14b or b37) and the second external electrode (14a or b27) and the other of the first coil conductor (120c) and the second coil conductor (118c) are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the two surfaces at which the first coil conductor and the second coil conductor are provided, respectively (see Fig. 6, the other of element 14b or b37 and element 14a or b27 and one of element 120c and element 118c are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the two surfaces at which element 120c and element 118c are provided).  
Regarding Claim 6, Matsushita shows a distance between the surface at which the first coil conductor is provided and the surface at which the second coil conductor is provided is smaller than a distance between surfaces at which other coil conductors are provided (see Fig. 6, a distance between the surface at which element 120c is provided and the surface at which element 118c is provided is smaller than a distance between surfaces at which other coil conductors such as elements 120b to element 118a or elements 120b to element 22).  
Regarding Claim 7, Yosui shows each of the plurality of insulating base materials (16b-16e) is made of a thermoplastic resin (see English translation), has a rectangular shape (see English translation), and has a same size (see English translation, elements 16b-16e have a same size).
Moreover, having the plurality of insulating base materials to be a same size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and reduce manufacture cost and time.
Regarding Claim 8, Yosui shows the thermoplastic resin is a liquid crystal polymer or a thermoplastic polyimide (see English translation).  
Regarding Claim 9, Matsushita shows the at least three coil conductors (120c, 118c, 22, 118a) include four coil conductors (120c, 118c, 22, 118a) 49that are respectively patterned on the first main surface (120c patterned on element 16j indirectly on bottom surface of element 16j), the second main surface (22 patterned on element 16d), and two laminated interfaces (118c on element 16i, 118a on element 16e) of the plurality of insulating base materials (see Fig. 6).
Regarding Claim 10, Yosui shows coil axes of the at least three coil conductors are coaxial with one another (see Figs. 8A-8C, coil axes of elements 18, 20, 19, 21 are coaxial with one another).  
Regarding Claim 11, Matsushita shows projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof (see Fig. 6, projection images of elements 120c, 188c, and 22 onto the bottom surface of element 16j at least partially overlap each other around coil axis thereof).   
Yosui also shows projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof (see Figs. 8A-8C, projection images of elements 18, 20, 19, 21 onto the first main surface at least partially overlap each other around coil axis thereof). 
Regarding Claim 12, Yosui shows each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape (see Figs. 8A-8C, each of elements 18, 20, 19, 21 includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape).
Moreover, having each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape would have been an obvious design choice based on intended and/or environmental use in order to obtain desirable inductance and coupling.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP2144.04. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui and Nogi et al. as applied to claim 1 above, and further in view of Nussbaum [U.S. Pub. No. 2007/0139151].
Regarding Claim 10, Matsushita in view of Yosui and Nogi et al. shows the claimed invention as applied above.
Nussbaum also shows an inductor (Fig. 2B) teaching and suggesting coil axes of the at least three coil conductors (206, 214, 220, 226) are coaxial with one another (Paragraph [0046]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have coil axes of the at least three coil conductors are coaxial with one another as taught by Nussbaum for the device as disclosed by Matsushita in view of Yosui and Nogi et al. to simplify design to achieve desirable magnetic coupling and inductances.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui and Nogi et al. as applied to claim 1 above, and further in view of Lin et al. [U.S. Patent No. 8,193,781].
Regarding Claim 11, Matsushita in view of Yosui and Nogi et al. shows the claimed invention as applied above.
Lin et al. also shows a device (Figs. 3A-3B) teaching and suggesting projection images of the at least three coil conductors (322, 324, 326) onto the first main surface at least partially overlap each other around coil axes thereof (see Figs. 3A-3B, projection images of elements 322, 324, 326 onto the first main surface at least partially overlap each other around coil axes thereof). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof as taught by Lin et al. for the device as disclosed by Matsushita in view of Yosui and Nogi et al. to simplify design and ease of assembly to achieve desirable magnetic coupling and inductances.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui and Nogi et al. as applied to claim 1 above, and further in view of Liu et al. [U.S. Pub. No. 2002/0101322].
Regarding Claim 12, Matsushita in view of Yosui and Nogi et al. shows the claimed invention as applied above.
Liu et al. also shows an inductor device (Fig. 4) teaching and suggesting each of the at least three coil conductors (41, 42, 43, 44) includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape (see Fig. 4, elements 41, 42, 43, 44 includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape, Paragraph [0027], claim 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape as taught by Liu et al. for the device as disclosed by Matsushita in view of Yosui and Nogi et al. to simplify design to increase inductances to unit area ratio (Paragraph [0041]).
Moreover, having each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape would have been an obvious design choice based on intended and/or environmental use in order to obtain desirable inductance and coupling.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP2144.04. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui and Nogi et al. as applied to claim 1 above, and further in view of Muto [U.S. Pub. No. 2008/0197963] and Ohkubo et al. [U.S. Pub. No. 2014/0077914] (for motivation purposes).
Regarding Claim 13. Matsushita in view of Yosui and Nogi et al. shows the claimed invention as applied above but does not show at least one of the at least three coil conductors is wound a clockwise direction from an inner peripheral end to an outer peripheral end; and at least another one of the at least three coil conductors is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end.  
Muto shows a device (Fig. 1B) teaching and suggesting at least one of the at least three coil conductors (11) is wound a clockwise direction from an inner peripheral end to an outer peripheral end (see Fig. 1B, Paragraph [0089]); and at least another one of the at least three coil conductors (14) is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end (see Fig. 1B, Paragraph [0089]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the at least three coil conductors is wound a clockwise direction from an inner peripheral end to an outer peripheral end; and at least another one of the at least three coil conductors is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end as taught by Muto for the device as disclosed by Matsushita in view of Yosui and Nogi et al. to achieve desirable magnetic coupling and inductances where mutual magnetic fields intensify (Paragraph [0028] of Ohkubo et al.).






Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi et al. [U.S. Pub. No. 2013/0214888] in view of Yosui [WO 2015/005161].
Regarding Claim 1, Nogi et al. shows a multilayer substrate (Fig. 2, Fig. 8, or Fig. 11) comprising: 
a laminated body (11) including a plurality of insulating base materials (12b1-12b6 or 32b1-32b6) that are laminated together (see Fig. 2 or Fig. 8), the laminated body including a first main surface (bottom surface of element 12b6 or 32b6) and a second main surface (top surface of element 12b1 or 32b1) that are opposed to each other in a lamination direction of the insulating base materials (see Fig. 2 or Fig. 8); 
a first external electrode (14b72 or 15b, 34b72 or 35b) and a second external electrode (14b71 or 15a, 34b71 or 35a) that are provided on the first main surface (see Fig. 2 or Fig. 8, elements 14b71 or 15a, 34b71 or 35a are provided on the bottom surface of element 12b6 or 32b6); and 
at least three coil conductors (14b62, 14b51, 14a, 14b21 or 34b62, 34b51, 34a, 34b21) that are respectively patterned on a plurality of different surfaces of the first main surface (14b62 or 34b62 patterned on element 12b6 or 32b6 indirectly on bottom surface of element 12b6 or 32b6), the second main surface (14a or 34a patterned on element 12b1 or 32b1), and laminated interfaces (14b51 or 34b51 on element 12b5 or 32b5, 14b21 or 34b21on element 12b2 or 32b2) of the plurality of insulating base materials (see Fig. 2 or Fig. 8) and that are arranged in the lamination direction (see Fig. 2 or Fig. 8), the at least three coil conductors including a first coil conductor (14b62 or 34b62) and a second coil conductor (14b51 or 34b51), the at least three coil conductors being connected in series between the first external electrode and the second external electrode (see Fig. 2 or Fig. 8, elements 14b62, 14b51, 14a or 34b62, 34b51, 34a, are clearly connected in series between elements 14b72 or 15b, 34b72 or 35b); wherein
the first coil conductor (14b62, 34b62) and the second coil conductor (14b51, 34b51) each includes at least three linear patterns (see Fig. 2 or Fig. 8) connected together (see Fig. 2 or Fig. 8);
a surface of the plurality of different surfaces at which another coil conductor (14a or 14b21, 34a or 34b21) is provided is not interposed between two surfaces of the plurality of different surfaces at which the first coil conductor and the second coil conductor are provided, respectively (see Fig. 2 or Fig. 8, element 14a or 14b21, 34a or 34b21 is not interposed between two surfaces of the plurality of different surfaces at which elements 14b62, 34b62 and 14b51, 34b51are provided); and 
the first coil conductor (14b62, 34b62) and the second coil conductor (14b51, 34b51) are directly connected to the first external electrode and the second external electrode, respectively, without another coil 46conductor interposed therebetween (see Fig. 2 or Fig. 8, elements 14b62, 34b62 and 14b51, 34b51 are directly connected to elements 14b72 or 15b, 34b72 or 35b without element 14a or 14b21, 34a or 34b21 interposed therebetween).  
Nogi et al. does not explicitly disclose a plurality of insulating base materials having thermoplasticity that are laminated together.
Yosui shows an electronic component (Figs. 8A-11C) teaching and suggesting a plurality of insulating base materials (16a-16e) having thermoplasticity that are laminated together (see English translation, elements 16a-16e is made of liquid crystal polymer).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of insulating base materials having thermoplasticity that are laminated together as taught by Yosui for the device as disclosed by Nogi et al. to achieve desirable insulation properties such as flexibility, good moldability, good heat/thermal resistance, and high mechanical strength to facilitate insulation while obtaining desirable operating characteristics such as excellent passing characteristics and Q value (see English translation).
Regarding Claim 2, Nogi et al. shows one of the two surfaces at which the first coil conductor (14b62 or 34b62) and the second coil conductor (14b51 or 34b51) are provided, respectively, is a surface having a smallest distance to the first main surface or the second main surface in the lamination direction among the plurality of different surfaces (see Fig. 2 or Fig. 8, one of the two surfaces at which element 14b62 or 34b62 and element 14b51 or 34b51 are provided is a surface having a smallest distance to the bottom surface of element 12b6 or 32b6 or top surface of element 12b1 or 32b1 in the lamination direction among the plurality of different surfaces) or a surface having a distance of zero and coinciding with the first main surface or the second main surface (see Fig. 2 or Fig. 8, one of the two surfaces at which element 14b62 or 34b62 and element 14b51 or 34b51are provided is a surface having a distance zero and coinciding with bottom surface of element 12b6 or 32b6 or top surface of element 12b1 or 32b1). 
Regarding Claim 4, Nogi et al. shows a coil conductor (14a or 34a) provided on a surface having a largest distance from the one of the two surfaces in the lamination direction among the plurality of different surfaces is a third coil conductor (14a or 34a, see Fig. 2 or Fig. 8, element 14a or 34a provided on a surface having a largest distance from the one of the two surfaces in the lamination direction among the plurality of different surfaces); 
a connection path from the first coil conductor to the third coil conductor reaches the third coil conductor without returning on a way to the surface at which the first coil conductor is provided (see Fig. 2 or Fig. 8, a connection path from element 14b62 or 34b62 to element 14a or 34a reaches element 14a or 34a without returning on a way to the surface at which element 14b62 or 34b62 is provided); and 
a connection path from the third coil conductor to the second coil conductor reaches the second coil conductor without returning on a way to the surface at which the third coil conductor is provided (see Fig. 2 or Fig. 8, a connection path from element 14a or 34a to element 14b51 or 34b51 reaches element 14b51 or 34b51 without returning on a way to the surface at which element 14a or 34a is provided).  
Regarding Claim 5, Nogi et al. shows the one of the two surfaces is a surface having a smallest distance to the first main surface in the lamination direction (see Fig. 2 or Fig. 8, bottom surface of element 12b6 or 32b6 is a surface having a smallest distance to the bottom surface of element 12b6 or 32b6 in the lamination direction) or a surface having a distance of zero and coinciding with the first main surface (see Fig. 2 or Fig. 8, bottom surface of element 12b6 or 32b6 is a surface having a distance of zero and coinciding with the bottom surface of element 12b6 or 32b6); 
one of the first external electrode (14b72 or 15b, 34b72 or 35b) and the second external electrode (14b71 or 15a, 34b71 or 35a) and one of the first coil conductor (14b62 or 34b62) and the second coil conductor (14b51 or 34b51) are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the surface at which the 48one coil conductor is provided (see Fig. 2 and Fig. 8, one of element 14b72 or 15b, 34b72 or 35b and element 14b71 or 15a, 34b71 or 35a and one of element 14b62 or 34b62 and element 14b51 or 34b51 are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the surface at which the 48one coil conductor is provided);
the other of the first external electrode (14b72 or 15b, 34b72 or 35b) and the second external electrode (14b71 or 15a, 34b71 or 35a) and the other of the first coil conductor (14b62 or 34b62) and the second coil conductor (14b51 or 34b51) are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the two surfaces at which the first coil conductor and the second coil conductor are provided, respectively (see Fig. 2 and Fig. 8, the other of element 14b72 or 15b, 34b72 or 35b and element 14b71 or 15a, 34b71 or 35a and one of element 14b62 or 34b62 and element 14b51 or 34b51 are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the two surfaces at which element 14b62 or 34b62 and element 14b51 or 34b51 are provided).  
Regarding Claim 6, Nogi et al. shows a distance between the surface at which the first coil conductor is provided and the surface at which the second coil conductor is provided is smaller than a distance between surfaces at which other coil conductors are provided (see Fig. 2 or Fig. 8, a distance between the surface at which element 14b62 or 34b62 is provided and the surface at which element 14b51 or 34b51 is provided is smaller than a distance between surfaces at which other coil conductors such as elements 14b41 or 34b41 to element 14b21 or 34b21 or elements 14b41 or 34b41 to element 14a or 34a).  
Regarding Claim 7, Yosui shows each of the plurality of insulating base materials (16b-16e) is made of a thermoplastic resin (see English translation), has a rectangular shape (see English translation), and has a same size (see English translation, elements 16b-16e have a same size).
Moreover, having the plurality of insulating base materials to be a same size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and reduce manufacture cost and time.
Regarding Claim 8, Yosui shows the thermoplastic resin is a liquid crystal polymer or a thermoplastic polyimide (see English translation).  
Regarding Claim 9, Nogi et al. shows the at least three coil conductors (14b62, 14b51, 14a, 14b21 or 34b62, 34b51, 34a, 34b21) include four coil conductors (14b62, 14b51, 14a, 14b21 or 34b62, 34b51, 34a, 34b21) 49that are respectively patterned on the first main surface (14b62 or 34b62 patterned on element 12b6 or 32b6 indirectly on bottom surface of element 12b6 or 32b6), the second main surface (14a or 34a patterned on element 12b1 or 32b1), and two laminated interfaces (14b51 or 34b51 on element 12b5 or 32b5, 14b21 or 34b21on element 12b2 or 32b2) of the plurality of insulating base materials (see Fig. 2 or Fig. 8).
Regarding Claim 10, Yosui shows coil axes of the at least three coil conductors are coaxial with one another (see Figs. 8A-8C, coil axes of elements 18, 20, 19, 21 are coaxial with one another).  
Regarding Claim 11, Nogi et al. shows projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof (see Fig. 2 or Fig. 8, projection images of elements 14b62, 14b51, 14a or 34b62, 34b51, 34a onto the bottom surface of element 12b6 or 32b6 at least partially overlap each other around coil axis thereof).   
Yosui also shows projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof (see Figs. 8A-8C, projection images of elements 18, 20, 19, 21 onto the first main surface at least partially overlap each other around coil axis thereof). 
Regarding Claim 12, Yosui shows each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape (see Figs. 8A-8C, each of elements 18, 20, 19, 21 includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape).
Moreover, having each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape would have been an obvious design choice based on intended and/or environmental use in order to obtain desirable inductance and coupling.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP2144.04. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi et al. in view of Yosui as applied to claim 1 above, and further in view of Nussbaum [U.S. Pub. No. 2007/0139151].
Regarding Claim 10, Nogi et al. in view of Yosui shows the claimed invention as applied above.
Nussbaum also shows an inductor (Fig. 2B) teaching and suggesting coil axes of the at least three coil conductors (206, 214, 220, 226) are coaxial with one another (Paragraph [0046]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have coil axes of the at least three coil conductors are coaxial with one another as taught by Nussbaum for the device as disclosed by Nogi et al. in view of Yosui to simplify design to achieve desirable magnetic coupling and inductances.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi et al. in view of Yosui as applied to claim 1 above, and further in view of Lin et al. [U.S. Patent No. 8,193,781].
Regarding Claim 11, Nogi et al. in view of Yosui shows the claimed invention as applied above.
Lin et al. also shows a device (Figs. 3A-3B) teaching and suggesting projection images of the at least three coil conductors (322, 324, 326) onto the first main surface at least partially overlap each other around coil axes thereof (see Figs. 3A-3B, projection images of elements 322, 324, 326 onto the first main surface at least partially overlap each other around coil axes thereof). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof as taught by Lin et al. for the device as disclosed by Nogi et al. in view of Yosui to simplify design and ease of assembly to achieve desirable magnetic coupling and inductances.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi et al. in view of Yosui as applied to claim 1 above, and further in view of Liu et al. [U.S. Pub. No. 2002/0101322].
Regarding Claim 12, Nogi et al. in view of Yosui shows the claimed invention as applied above.
Liu et al. also shows an inductor device (Fig. 4) teaching and suggesting each of the at least three coil conductors (41, 42, 43, 44) includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape (see Fig. 4, elements 41, 42, 43, 44 includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape, Paragraph [0027], claim 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape as taught by Liu et al. for the device as disclosed by Nogi et al. in view of Yosui to simplify design to increase inductances to unit area ratio (Paragraph [0041]).
Moreover, having each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape would have been an obvious design choice based on intended and/or environmental use in order to obtain desirable inductance and coupling.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP2144.04. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi et al. in view of Yosui as applied to claim 1 above, and further in view of Muto [U.S. Pub. No. 2008/0197963] and Ohkubo et al. [U.S. Pub. No. 2014/0077914] (for motivation purposes).
Regarding Claim 13, Nogi et al. in view of Yosui shows the claimed invention as applied above but does not show at least one of the at least three coil conductors is wound a clockwise direction from an inner peripheral end to an outer peripheral end; and at least another one of the at least three coil conductors is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end.  
Muto shows a device (Fig. 1B) teaching and suggesting at least one of the at least three coil conductors (11) is wound a clockwise direction from an inner peripheral end to an outer peripheral end (see Fig. 1B, Paragraph [0089]); and at least another one of the at least three coil conductors (14) is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end (see Fig. 1B, Paragraph [0089]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the at least three coil conductors is wound a clockwise direction from an inner peripheral end to an outer peripheral end; and at least another one of the at least three coil conductors is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end as taught by Muto for the device as disclosed by Nogi et al. in view of Yosui to achieve desirable magnetic coupling and inductances where mutual magnetic fields intensify (Paragraph [0028] of Ohkubo et al.).


Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita [U.S. Pub. No. 2011/0102124] in view of Yosui [WO 2015/005161].
Regarding Claim 1, Matsushita shows a multilayer substrate (Fig. 6) comprising: 
a laminated body (12) including a plurality of insulating base materials (16d-16j) having resin that are laminated together (Paragraph [0049]), the laminated body including a first main surface (bottom surface of element 16j) and a second main surface (top surface of element 16d) that are opposed to each other in a lamination direction of the insulating base materials (see Fig. 6); 
a first external electrode (14b or b37) and a second external electrode (14a or b27) that are provided on the first main surface (see Fig. 6, elements 14b/b37 and 14a/b27 are provided on the bottom surface of element 16j through element 16k); and 
at least three coil conductors (120c, 118c, 22, 118a) that are respectively patterned on a plurality of different surfaces of the first main surface (120c patterned on element 16j indirectly on bottom surface of element 16j), the second main surface (22 patterned on element 16d), and laminated interfaces (118c on element 16i, 118a on element 16e) of the plurality of insulating base materials (see Fig. 6) and that are arranged in the lamination direction (see Fig. 6), the at least three coil conductors including a first coil conductor (120c) and a second coil conductor (118c), the at least three coil conductors being connected in series between the first external electrode and the second external electrode (see Fig. 6, elements 120c, 118c, 22, are clearly connected in series between elements 14b/b37 and 14a/b27); wherein
the second coil conductor (118c) each includes at least three linear patterns connected together (see Fig. 6, element 118c includes at least three linear patterns connected together, Paragraph [0067]);
a surface of the plurality of different surfaces at which another coil conductor (22 or 118a) is provided is not interposed between two surfaces of the plurality of different surfaces at which the first coil conductor and the second coil conductor are provided, respectively (see Fig. 6, element 22 or 118a is not interposed between two surfaces of the plurality of different surfaces at which elements 120c and 118c are provided); and 
the first coil conductor (120c) and the second coil conductor (118c) are directly connected to the first external electrode and the second external electrode, respectively, without another coil 46conductor interposed therebetween (see Fig. 6, elements 120c, 118c are directly connected to elements 14b/b37 and 14a/b27 without element 22 or 118c interposed therebetween).  
Matsushita does not explicitly disclose the first coil conductor includes at least three linear patterns connected together.
However, Matsushita in Paragraph [0067] discloses that coil electrode 120 (120c is part of coil electrode 120) can be ¾ turns or any suitable number of turns. Therefore, having the first coil conductor (120c) includes at least three linear patterns connected together would have been an obvious design choice based on intended and/or environmental use in order to obtain increase inductance values as desired by design requirements (Paragraph [0067]).
Matsushita does not explicitly disclose a plurality of insulating base materials having thermoplasticity that are laminated together.
Yosui shows an electronic component (Figs. 8A-11C) teaching and suggesting a plurality of insulating base materials (16a-16e) having thermoplasticity that are laminated together (see English translation, elements 16a-16e is made of liquid crystal polymer).
In addition, Yosui also shows the first coil conductor (18) and the second coil conductor (20) includes at least three linear patterns (22a-22c, 26a-26c) connected together (see Fig. 2 or Figs. 8A-11C).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil conductor includes at least three linear patterns connected together and a plurality of insulating base materials having thermoplasticity that are laminated together as taught by Yosui for the device as disclosed by Matsushita to increase inductance values and achieve desirable insulation properties such as flexibility, good moldability, good heat/thermal resistance, and high mechanical strength to facilitate insulation while obtaining desirable operating characteristics such as excellent passing characteristics and Q value (see English translation).
Regarding Claim 2, Matsushita shows one of the two surfaces at which the first coil conductor (120c) and the second coil conductor (118c) are provided, respectively, is a surface having a smallest distance to the first main surface or the second main surface in the lamination direction among the plurality of different surfaces (see Fig. 6, one of the two surfaces at which element 120c and element 118c are provided is a surface having a smallest distance to the bottom surface of element 16j or top surface of element 16d in the lamination direction among the plurality of different surfaces) or a surface having a distance of zero and coinciding with the first main surface or the second main surface (see Fig. 6, one of the two surfaces at which element 120c and element 118c are provided is a surface having a distance zero and coinciding with bottom surface of element 16j or top surface of element 16d). 
Regarding Claim 4, Matsushita shows a coil conductor (22) provided on a surface having a largest distance from the one of the two surfaces in the lamination direction among the plurality of different surfaces is a third coil conductor (22, see Fig. 6, element 22 provided on a surface having a largest distance from the one of the two surfaces in the lamination direction among the plurality of different surfaces); 
a connection path from the first coil conductor to the third coil conductor reaches the third coil conductor without returning on a way to the surface at which the first coil conductor is provided (see Fig. 6, a connection path from element 120c to element 22 reaches element 22 without returning on a way to the surface at which element 120c is provided); and 
a connection path from the third coil conductor to the second coil conductor reaches the second coil conductor without returning on a way to the surface at which the third coil conductor is provided (see Fig. 6, a connection path from element 22 to element 118c reaches element 118c without returning on a way to the surface at which element 22 is provided).  
Regarding Claim 5, Matsushita shows the one of the two surfaces is a surface having a smallest distance to the first main surface in the lamination direction (see Fig. 6, bottom surface of element 16j is a surface having a smallest distance to the bottom surface of element 16j in the lamination direction) or a surface having a distance of zero and coinciding with the first main surface (see Fig. 6, bottom surface of element 16j is a surface having a distance of zero and coinciding with the bottom surface of element 16j); 
one of the first external electrode (14b or b37) and the second external electrode (14a or b27) and one of the first coil conductor (120c) and the second coil conductor (118c) are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the surface at which the 48one coil conductor is provided (see Fig. 6, one of element 14b or b37 and element 14a or b27 and one of element 120c and element 118c are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the surface at which the 48one coil conductor is provided);
the other of the first external electrode (14b or b37) and the second external electrode (14a or b27) and the other of the first coil conductor (120c) and the second coil conductor (118c) are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the two surfaces at which the first coil conductor and the second coil conductor are provided, respectively (see Fig. 6, the other of element 14b or b37 and element 14a or b27 and one of element 120c and element 118c are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the two surfaces at which element 120c and element 118c are provided).  
Regarding Claim 6, Matsushita shows a distance between the surface at which the first coil conductor is provided and the surface at which the second coil conductor is provided is smaller than a distance between surfaces at which other coil conductors are provided (see Fig. 6, a distance between the surface at which element 120c is provided and the surface at which element 118c is provided is smaller than a distance between surfaces at which other coil conductors such as elements 120b to element 118a or elements 120b to element 22).  
Regarding Claim 7, Yosui shows each of the plurality of insulating base materials (16b-16e) is made of a thermoplastic resin (see English translation), has a rectangular shape (see English translation), and has a same size (see English translation, elements 16b-16e have a same size).
Moreover, having the plurality of insulating base materials to be a same size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and reduce manufacture cost and time.
Regarding Claim 8, Yosui shows the thermoplastic resin is a liquid crystal polymer or a thermoplastic polyimide (see English translation).  
Regarding Claim 9, Matsushita shows the at least three coil conductors (120c, 118c, 22, 118a) include four coil conductors (120c, 118c, 22, 118a) 49that are respectively patterned on the first main surface (120c patterned on element 16j indirectly on bottom surface of element 16j), the second main surface (22 patterned on element 16d), and two laminated interfaces (118c on element 16i, 118a on element 16e) of the plurality of insulating base materials (see Fig. 6).
Regarding Claim 10, Yosui shows coil axes of the at least three coil conductors are coaxial with one another (see Figs. 8A-8C, coil axes of elements 18, 20, 19, 21 are coaxial with one another).  
Regarding Claim 11, Matsushita shows projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof (see Fig. 6, projection images of elements 120c, 188c, and 22 onto the bottom surface of element 16j at least partially overlap each other around coil axis thereof).   
Yosui also shows projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof (see Figs. 8A-8C, projection images of elements 18, 20, 19, 21 onto the first main surface at least partially overlap each other around coil axis thereof). 
Regarding Claim 12, Yosui shows each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape (see Figs. 8A-8C, each of elements 18, 20, 19, 21 includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape).
Moreover, having each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape would have been an obvious design choice based on intended and/or environmental use in order to obtain desirable inductance and coupling.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP2144.04. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui as applied to claim 1 above, and further in view of Nussbaum [U.S. Pub. No. 2007/0139151].
Regarding Claim 10, Matsushita in view of Yosui shows the claimed invention as applied above.
Nussbaum also shows an inductor (Fig. 2B) teaching and suggesting coil axes of the at least three coil conductors (206, 214, 220, 226) are coaxial with one another (Paragraph [0046]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have coil axes of the at least three coil conductors are coaxial with one another as taught by Nussbaum for the device as disclosed by Matsushita in view of Yosui to simplify design to achieve desirable magnetic coupling and inductances.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui as applied to claim 1 above, and further in view of Lin et al. [U.S. Patent No. 8,193,781].
Regarding Claim 11, Matsushita in view of Yosui shows the claimed invention as applied above.
Lin et al. also shows a device (Figs. 3A-3B) teaching and suggesting projection images of the at least three coil conductors (322, 324, 326) onto the first main surface at least partially overlap each other around coil axes thereof (see Figs. 3A-3B, projection images of elements 322, 324, 326 onto the first main surface at least partially overlap each other around coil axes thereof). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof as taught by Lin et al. for the device as disclosed by Matsushita in view of Yosui to simplify design and ease of assembly to achieve desirable magnetic coupling and inductances.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui as applied to claim 1 above, and further in view of Liu et al. [U.S. Pub. No. 2002/0101322].
Regarding Claim 12, Matsushita in view of Yosui shows the claimed invention as applied above.
Liu et al. also shows an inductor device (Fig. 4) teaching and suggesting each of the at least three coil conductors (41, 42, 43, 44) includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape (see Fig. 4, elements 41, 42, 43, 44 includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape, Paragraph [0027], claim 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape as taught by Liu et al. for the device as disclosed by Matsushita in view of Yosui to simplify design to increase inductances to unit area ratio (Paragraph [0041]).
Moreover, having each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular spiral shape would have been an obvious design choice based on intended and/or environmental use in order to obtain desirable inductance and coupling.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP2144.04. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui as applied to claim 1 above, and further in view of Muto [U.S. Pub. No. 2008/0197963] and Ohkubo et al. [U.S. Pub. No. 2014/0077914] (for motivation purposes).
Regarding Claim 13. Matsushita in view of Yosui shows the claimed invention as applied above but does not show at least one of the at least three coil conductors is wound a clockwise direction from an inner peripheral end to an outer peripheral end; and at least another one of the at least three coil conductors is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end.  
Muto shows a device (Fig. 1B) teaching and suggesting at least one of the at least three coil conductors (11) is wound a clockwise direction from an inner peripheral end to an outer peripheral end (see Fig. 1B, Paragraph [0089]); and at least another one of the at least three coil conductors (14) is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end (see Fig. 1B, Paragraph [0089]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the at least three coil conductors is wound a clockwise direction from an inner peripheral end to an outer peripheral end; and at least another one of the at least three coil conductors is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end as taught by Muto for the device as disclosed by Matsushita in view of Yosui to achieve desirable magnetic coupling and inductances where mutual magnetic fields intensify (Paragraph [0028] of Ohkubo et al.).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Matsushita and Yosui does not show “the first coil conductor includes at least three linear patterns connected together” is found not persuasive. The examiner has reviewed the specification of Matsushita and Paragraph [0067] teaches and suggests that coil electrode 120 (120c is part of coil electrode 120) can be ¾ turns or any suitable number of turns. Therefore, having the first coil conductor (120c) includes at least three linear patterns connected together would have been an obvious design choice based on intended and/or environmental use in order to obtain increase inductance values as desired by design requirements (Paragraph [0067]).
In addition, Yosui also shows the first coil conductor (18) and the second coil conductor (20) includes at least three linear patterns (22a-22c, 26a-26c) connected together (see Fig. 2 or Figs. 8A-11C) to increase inductance values and Q value (see English translation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837